NO. 12-15-00173-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MICHAEL BENJAMIN JOHNSON,                        §      APPEAL FROM THE 241ST
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Michael Benjamin Johnson appeals his conviction for aggravated assault with a deadly
weapon. In his sole issue, Appellant argues that the judgment should be modified to correctly
reflect the proceedings below. We modify the trial court’s judgment, and affirm as modified.


                                         BACKGROUND
       Appellant was indicted for aggravated assault with a deadly weapon. The indictment also
alleged that Appellant had been convicted of a prior felony, enhancing the punishment level to
that of a first degree felony. Appellant pleaded “not guilty” to the charged offense and “not true”
to the enhancement. The case proceeded to a jury trial. The jury found Appellant guilty of the
offense and the enhancement to be true, and sentenced him to life imprisonment. The trial
court’s judgment reflects that Appellant was convicted of aggravated assault with a deadly
weapon, but cites Texas Penal Code Section 22.01, which is the statute for assault, as the statute
for the offense. This appeal followed.
                                          ERROR IN THE JUDGMENT
         In his sole issue on appeal, Appellant argues that the judgment should be modified to
reflect that he was found guilty of aggravated assault with a deadly weapon under Texas Penal
Code Section 22.02, rather than assault under Section 22.01.
         We have authority to modify a judgment to speak the truth when we have the necessary
information before us to do so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–
28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.–Dallas 1991, pet.
ref’d). The judgment incorrectly cites the statute for Appellant’s conviction as Texas Penal Code
Section 22.01. The record reflects that Appellant was convicted of aggravated assault with a
deadly weapon under Texas Penal Code Section 22.02(a)(2). Accordingly, the trial court’s
judgment should be modified to reflect that Appellant is guilty of aggravated assault with a
deadly weapon under Texas Penal Code Section 22.02(a)(2).
         Appellant’s sole issue is sustained.


                                                   DISPOSITION
         Having sustained Appellant’s sole issue, we modify the judgment of the trial court to
reflect that Appellant was found guilty of aggravated assault with a deadly weapon under Texas
Penal Code Section 22.02(a)(2), and affirm as modified. See TEX. R. APP. P. 43.2(b).

                                                                 JAMES T. WORTHEN
                                                                    Chief Justice


Opinion delivered July 20, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 20, 2016


                                         NO. 12-15-00173-CR


                               MICHAEL BENJAMIN JOHNSON,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0950-14)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court’s
judgment below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s judgment below be modified to reflect that Appellant was found guilty of aggravated
assault with a deadly weapon under Texas Penal Code Section 22.02(a)(2); and as modified, the
trial court’s judgment is affirmed; and that this decision be certified to the trial court below for
observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.